DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claims 1-20 are pending
Claims 1-20 are rejected under 35 USC § 101
Claims 1-20are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-26-2021 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-26-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-20, the claims recite an abstract idea of identifying and leveraging close associates. 
Independent Claims 1, 17 and 19 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 17 and 19 recite a method, apparatus and a computer program product comprising one or more of computer readable storage media of identifying and leveraging close associates. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “analyzing the element of information“; “identifying a related entity to a subject of interest (SOI) based on the analyzing“; “creating a knowledge graph that represents a relationship between the SOI and the related entity“; and “determining an overall risk score of the SOI that uses the knowledge graph“; belong to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites identifying and leveraging close associates. Alternatively the claims belong to the grouping of certain methods of managing personal behavior or relationships or interactions between people  as it recites identifying and leveraging close associates. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1, 17 and 19 recite: “via the network interface”. In addition claim 1 recites “A computer implemented method comprising, using a processor“; claim 17 recites “a memory and a processor“; and claim 19 recites “A computer program product“; “one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising program instructions“ that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1, 17 and 19 recite: “receiving an element of information via a network interface”; and “transmitting an alert… based on the overall risk score“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data and transmitting. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claims 1, 17 and 19 recite: “via the network interface”. In addition claim 1 recites “A computer implemented method comprising, using a processor“; claim 17 recites “a memory and a processor“; and claim 19 recites “A computer program product“; “one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising program instructions“ that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1, 17 and 19 recite: “receiving an element of information via a network interface”; and “transmitting an alert, via the network interface, based on the overall risk score“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data and transmitting. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-16, dependent on claim 1, claim 18 dependent on claim 17 and claim 20 dependent on claim 19; are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 17 and 19 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the related entity comprises a plurality of related entities that are candidate close associates (CCAs)“; it adds to the abstract idea of identifying and leveraging close associates whereby the related entity comprises a plurality of related entities that are candidate close associates (CCAs) without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2 merely adds to the abstract idea of claim 1.  By reciting “determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria“; it adds to the abstract idea of identifying and leveraging close associates by determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 4 dependent on claim 3 merely adds to the abstract idea of claim 1.  By reciting “further comprising determining risk scores for the CAs“; it adds to the abstract idea of identifying and leveraging close associates by further comprising determining risk scores for the CAs without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4 merely adds to the abstract idea of claim 1.  By reciting “further comprising: obtaining information contributing to a CA risk score exceeding a predefined threshold and sending the obtained information to at least one of the SOI or the CAs“; it adds to the abstract idea of identifying and leveraging close associates by further comprising: obtaining information contributing to a CA risk score exceeding a predefined threshold and sending the obtained information to at least one of the SOI or the Cas, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 3 merely adds to the abstract idea of claim 1.  By reciting “further comprising applying a filtering to the CAs so that only negatively associated CAs remain“; it adds to the abstract idea of identifying and leveraging close associates by further comprising applying a filtering to the CAs so that only negatively associated CAs remain, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 6 merely adds to the abstract idea of claim 1.  By reciting “wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning“; it adds to the abstract idea of identifying and leveraging close associates whereby applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 6 merely adds to the abstract idea of claim 1.  By reciting “wherein applying the filtering is performed by determining phrases of the elements of information as having a positive semantic meaning or interpreting entities as bad performers“; it adds to the abstract idea of identifying and leveraging close associates whereby applying the filtering is performed by determining phrases of the elements of information as having a positive semantic meaning or interpreting entities as bad performers, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 6 merely adds to the abstract idea of claim 1.  By reciting “further comprising: obtaining additional elements of information related to the remaining CAs; further analyzing the additional elements of information; and updating the knowledge graph based on the further analysis“; it adds to the abstract idea of identifying and leveraging close associates by further comprising: obtaining additional elements of information related to the remaining CAs; further analyzing the additional elements of information; and updating the knowledge graph based on the further analysis, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 9 merely adds to the abstract idea of claim 1.  By reciting “further comprising performing a further search to obtain the additional elements of information“; it adds to the abstract idea of identifying and leveraging close associates by further comprising performing a further search to obtain the additional elements of information, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 9 merely adds to the abstract idea of claim 1.  By reciting “wherein the updating of the knowledge graph comprises adjusting associations related to the CAs“; it adds to the abstract idea of identifying and leveraging close associates whereby the updating of the knowledge graph comprises adjusting associations related to the CAs, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 2 merely adds to the abstract idea of claim 1.  By reciting “wherein a text analyzer parses the element of information by: replacing pronouns with entity names; and labelling entities in the element of information“; it adds to the abstract idea of identifying and leveraging close associates whereby a text analyzer parses the element of information by: replacing pronouns with entity names; and labelling entities in the element of information, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 12 merely adds to the abstract idea of claim 1.  By reciting “wherein the labelling of the entities comprises adding labels that include "organization" and "person" and the method further comprises using a list of the extracted entities as the CCAs“; it adds to the abstract idea of identifying and leveraging close associates whereby the labelling of the entities comprises adding labels that include "organization" and "person" and the method further comprises using a list of the extracted entities as the CCAs, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 2 merely adds to the abstract idea of claim 1.  By reciting “further comprising assigning a weighting between the SOI and the CCAs, and between the CCAs“; it adds to the abstract idea of identifying and leveraging close associates by further comprising assigning a weighting between the SOI and the CCAs, and between the CCAs, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the element of information is an unstructured element of information“; it adds to the abstract idea of identifying and leveraging close associates whereby the element of information is an unstructured element of information, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 16 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the identifying of the related entity comprises replacing pronouns with names in the element of information“; it adds to the abstract idea of identifying and leveraging close associates whereby the identifying of the related entity comprises replacing pronouns with names in the element of information, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 18 dependent on claim 17 merely adds to the abstract idea of claim 17.  By reciting “the related entity comprises a plurality of related entities that are candidate close associates (CCAs); determine close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria; determine risk scores for the CAs; obtain information contributing to a CA risk score exceeding a predefined threshold; apply a filtering to the CAs so that only negatively associated CAs remain, wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning; obtain additional elements of information related to the remaining CAs; further analyze the additional elements of information; and update the knowledge graph based on the further analysis“; it adds to the abstract idea of identifying and leveraging close associates whereby the related entity comprise a plurality of related entities that are candidate close associates (CCAs); by determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria; determining risk scores for the CAs; obtaining information contributing to a CA risk score exceeding a predefined threshold; applying a filtering to the CAs so that only negatively associated CAs remain, wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning; obtaining additional elements of information related to the remaining CAs; further analyzing the additional elements of information; and updating the knowledge graph based on the further analysis, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 18 dependent on claim 17; amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 17, by reciting “the processor is further configured”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 18 dependent on claim 17 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 17 recites “send the obtained information to at least one of the SOI or the CAs”. This claim amount to no more than transmitting data (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 20 dependent on claim 19 merely adds to the abstract idea of claim 19.  By reciting “the related entity comprises a plurality of related entities that are candidate close associates (CCAs); determine close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria; determine risk scores for the CAs; obtain information contributing to a CA risk score exceeding a predefined threshold; apply a filtering to the CAs so that only negatively associated CAs remain, 6 wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning; obtain additional elements of information related to the remaining CAs; further analyze the additional elements of information; update the knowledge graph based on the further analysis; perform a further search to obtain the additional elements of information; wherein: the updating of the knowledge graph comprises adjusting associations related to the CAs; a text analyzer that parses the element of information using the program instructions to: replace pronouns with entity names; label entities in the element of information; wherein: the labelling of the entities comprises adding labels that include "organization" and "person"; the program instructions further configure the processor to: use a list of the extracted entities as the CCAs; assign a weighting between the SOI and the CCAs, and between the CCAs; the element of information is an unstructured element of information; and the identifying of the related entity comprises replacing pronouns with names in the element of information“; it adds to the abstract idea of identifying and leveraging close associates whereby the related entity comprises a plurality of related entities that are candidate close associates (CCAs); by determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria; determining risk scores for the CAs; obtaining information contributing to a CA risk score exceeding a predefined threshold; applying a filtering to the CAs so that only negatively associated CAs remain, wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning; obtaining additional elements of information related to the remaining CAs; further analyzing the additional elements of information; updating the knowledge graph based on the further analysis; performing a further search to obtain the additional elements of information; wherein: the updating of the knowledge graph comprises adjusting associations related to the CAs; a text analyzer that parses the element of information using the program instructions to: replace pronouns with entity names; label entities in the element of information; wherein: the labelling of the entities comprises adding labels that include "organization" and "person"; whereby the program instructions further configure the processor to: use a list of the extracted entities as the CCAs; assign a weighting between the SOI and the CCAs, and between the CCAs; and whereby the element of information is an unstructured element of information; and the identifying of the related entity comprises replacing pronouns with names in the element of information, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 20 dependent on claim 19; amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 19, by reciting “computer program product”; and ” the program instructions further configure the processor“; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 20 dependent on claim 19 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 20 recites “send the obtained information to at least one of the SOI or the CAs”. This claim amount to no more than transmitting data (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-5 and 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being un-patentable by Parasrampuria et.al. (US 20200160121 A1) hereinafter “Parasrampuria” in view of Mullaney et.al. (US 10621680 B2) hereinafter “Mullaney”.

Regarding claims 1, 17 and 19 Parasrampuria teaches: 
A computer implemented method comprising, using a processor; a risk determination apparatus comprising: a memory and processor; a computer program product for risk determination, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, respectively. (See at least [0027] via: “…The computer system 110 may be a computing device, a server, or the like. As illustrated in FIG. 1, the computer system 110 may include a processor 112, a memory 114, a data adapter 102 (illustrated as data adapters 102A-N), a graph database 104, a data mart 106, and/or other components. The processor 112 may be programmed to control operations of the computer system 110…”; in addition see at least [0028] via: “…The memory 114 may have stored thereon machine-readable instructions (which may also be termed computer readable instructions) that program the processor 112 to execute various functions…”) 
receiving an element of information via a network interface; (See at least [0024] via: “… A data source 101 may be in an internal data source or a third-party data source. The data source 101 may provide information indicating features of various entities. For example, the data source 101 may include a database or service that includes law enforcement data (such as financial and non-financial crime data), sanctions lists, regulatory data, media data, watchlists, and/or other data that identify features of entities, such as crimes committed by the entities, sanctions imposed on the entities, regulatory enforcement on the entities, media related to the entities, or watchlists on which the entities have been placed.…”)   
analyzing the element of information; See at least [0033] via: “…an entity 202 may be associated with one or more features 206. For example, as illustrated, entity 202B is associated with a feature 206. Other entities 202 may be associated with respective features 206 as well (not illustrated). A feature 206 may include information that describes a corresponding entity 202 and/or actions of the corresponding entity. For example, a feature 206 may include a risk behavior exhibited by entity 202B. Such risk behavior may include criminal activity known to have been conducted by the entity 202B. The criminal activity may include terrorism activity, money laundering, and/or other types of criminal activity that the computer system 110 may assess …”; in addition see at least [0034] via: “…In some examples, the computer system 110 may assign each feature 206 with a feature weight that indicates a level of importance or severity of the feature. For example, a money laundering feature may be more severe than a tax evasion feature. As such, a feature 206 related to money laundering may be assigned with a higher feature weight than another feature 206 related to tax evasion. The feature weights may be predefined and/or configurable by a user to calibrate and customize graph analysis …”) 
identifying a related entity to a subject of interest (SOI) based on the analyzing; (See at least [0065] via: “…FIG. 4 illustrates a flow diagram of an example method 400 for determining network-based feature propagation in a graph database, according to an example. At 402, the method 400 may include ingesting entity data into a graph database, such as graph database 104 illustrated in FIG. 1. At 404, the method 400 may include receiving input of one or more features of interest, such as a feature 206 illustrated in FIG. 2. At 406, the method 400 may include identifying entities in the graph database that are associated with the one or more features of interest…”) The examiner interprets “feature of interest” in Parasrampuria to SOI in the invention and “entities” in Parasrampuria to entities, “category of interest CCA” and or “close associates CA” in the invention depending on how close are “entities” to the “feature of interest” in Parasrampuria.
creating a knowledge graph that represents a relationship between the SOI and the related entity; (See at least [0065] via: “…FIG. 4 illustrates a flow diagram of an example method 400 for determining network-based feature propagation in a graph database, according to an example. At 402, the method 400 may include ingesting entity data into a graph database, such as graph database 104 illustrated in FIG. 1. At 404, the method 400 may include receiving input of one or more features of interest, such as a feature 206 illustrated in FIG. 2. At 406, the method 400 may include identifying entities in the graph database that are associated with the one or more features of interest. At 408, the method 400 may include determining a network effect of the identified entities. At 410, the method 400 may include propagating one or more features of interest to neighbor entities based on the determined network effect…”) 
determining an overall risk score of the SOI that uses the knowledge graph; and (See at least [0077] via: “…the method 500 may further include determining an aggregate quantitative feature value for an entity based on respective quantitative feature values. For example, as illustrated in FIG. 10, features of interest “Terrorism”, “Organized crime”, “Money Laundering”, “Fraud”, “Bribery” or other features of interest may be assessed. The method 500 may include determining a quantitative feature value for an entity based on the network effect of another entity that is known to have committed or is associated with these features. In some examples, the aggregated feature value score may be based on a sum or other aggregate of the quantitative feature values. The aggregated feature value score may be weighted according to an importance of each feature. …In some examples, each feature may be associated with a threshold configuration (respectively illustrated as 0.8, 0.4, 0.23, 1, and 0.02). These thresholds may map to a qualitative assessment “Strong”, “Neutral” or “Weak.” Alternatively, or additionally, other qualitative values may be used, such as “High” and “Low” as well. As illustrated, the further away a given entity (illustrated as a grey node) is to an entity of interest (illustrated as a black node), the lower the association score will likely be. Likewise, if there is no entity of interest for a given feature, then the association score of the given entity will likely be lower…”; in addition see at least [0075] via: “… the method 500 may include accessing a request to assess a risk associated with an entity identified by an entity identifier, and providing a quantitative feature value determined for the entity…”) The examiner interprets “feature value” in Parasrampuria to risk score of the SOI in the invention.

Parasrampuria is silent the following limitations that is taught by Mullaney: 
transmitting an alert, via the network interface, based on the overall risk score. (See at least [column 16, lines 45-51] via: “…FIG. 6 is a flow chart of an embodiment that illustrates how the alerting module 500 manages a single active panel specification. The alerting module 500 is configured to watch for new digital content objects, tracks as-yet not alerted digital content objects matching a panel specification and selectively sends alerts to the user interface to whom the panel relates…”; in addition see at least [column 17, lines 10-29] via: “…At block S103, the alerting module 500 then determines on an ongoing basis, and taking account of a variable being used as the basis for scoring whether to alert the user of the tracked digital content objects 505. … If, for a particular digital content object being tracked, the current score of the variable is greater than a threshold determined by the system for the panel as described below with respect to FIG. 7, then the user is alerted to that digital content object. At the same time, the alerted digital content object is identified as having been alerted to the user, so that the user is not again alerted about the same digital content object…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria to incorporate the teachings of Mullaney because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Parasrampuria teaching regarding the ability to assess and analyze network effects of entities in a network modeled in a knowledge graph that entails entity and network scoring to quantify a network effect of an entity of interest whereby the entity of interest may be associated with a feature of interest, such as being known to have committed or be associated with a risk behavior and where the network effect may refer to a quantified level of influence exerted by the entity on a network of entities that have a direct and/or indirect relationship to the entity, which may result in identifying other entities that may be associated with the entity of interest could be modified to include Mullaney’s teaching regarding a method for processing digital content objects, such as news stories whereby a user specifies digital content objects of interest that match a specification, after which a value of a variable, such as a social media impact metric, is determined for each of the digital content objects which are fitted to a distribution function in order to determine parameter values for the distribution function after which a threshold value for alerting the user is determined based on the parameterized distribution function and when the digital content objects are found that match the specification, the user is alerted regarding of new digital content objects that have values which exceed the threshold value. Mullaney complements Parasrampuria’s method of scoring entities and networks in a knowledge graph with a technology that makes possible  alerting users of digital content that is of interest to them, once the score as determined by  Parasrampuria reaches a level above a certain threshold as taught by Mullaney. In this way users can be selectively alerted based on Mullaney when the subject of interest is identified and scored as taught by Parasrampuria to be above a threshold value as determined by Mullaney’s method.   

Regarding claim 2 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claim 1. Parasrampuria also teaches:
wherein the related entity comprises a plurality of related entities that are candidate close associates (CCAs).  (See at least [0017] via: “…FIG. 8 illustrates a schematic diagram of features of interest and corresponding quantitative feature values of an entity, according to an example…”; in addition see at least [0073] via: “… At 512, the method may include generating a respective quantitative feature value for each neighbor based on the determined network effect and the quantitative feature value. In some examples, the method 500 may include generating, for each neighbor, a plurality of respective quantitative feature values for different types of features. For example, as illustrated in FIGS. 8-10, the method 500 may assess different features of interest and determine respective quantitative feature values for each neighbor entity. Referring to FIGS. 5 and 8, the method 500 may assess one or more features of interest: “Crime: Financial”, “Crime: Organized”, “Crime: Other”, “Corporate Violation”, “Terrorism,” and “Sanctions” and respective quantitative feature values 0%, 0%, 100%, 100%, 0%, and 100% (803) (hereinafter feature metrics 803) for an entity 801….”) The Examiner interprets “feature of interest” in Parasrampuria to SOI in the invention and “entities” in Parasrampuria to entities, “category of interest CCA” and or “close associates CA” in the invention depending on how close are “entities” to the “feature of interest” in Parasrampuria. 

Regarding claim 3 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1 and 2. Parasrampuria also teaches: 
determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria. (See at least [0077] via: “…as illustrated in FIG. 10, features of interest “Terrorism”, “Organized crime”, “Money Laundering”, “Fraud”, “Bribery” or other features of interest may be assessed. The method 500 may include determining a quantitative feature value for an entity based on the network effect of another entity that is known to have committed or is associated with these features. In some examples, the aggregated feature value score may be based on a sum or other aggregate of the quantitative feature values. The aggregated feature value score may be weighted according to an importance of each feature. These feature weights may be predefined using default values and/or may be configured by a user by inputting the weights as part of the graph analysis configuration 103. In some examples, each feature may be associated with a threshold configuration (respectively illustrated as 0.8, 0.4, 0.23, 1, and 0.02). These thresholds may map to a qualitative assessment “Strong”, “Neutral” or “Weak.” Alternatively, or additionally, other qualitative values may be used, such as “High” and “Low” as well. As illustrated, the further away a given entity (illustrated as a grey node) is to an entity of interest (illustrated as a black node), the lower the association score will likely be. Likewise, if there is no entity of interest for a given feature, then the association score of the given entity will likely be lower.”; in addition see at least [0059] via: “…A high quantitative feature value may be assigned when an entity is in close proximity to a single or multiple known risky entities and when the entity also has high influence within the network. It can be said to have high influence either because it is a hyper-connected entity, where (1) it has many connections to other entities in the network, (2) it is the closest access point to reach other entities, and/or (3) acts as a bridge/link between entities or sub-networks..”; in addition see at least [0053, 0054, 0055, 0056] via: “… For a given entity in a network, the association score (A) may be determined based on equation 1, which is also described with reference to FIGS. 3A-C…”) The Examiner notes that CAs are those corresponding to a higher weight; those above a given threshold level; those illustrated as a white node to the exclusion of grey nodes in figure 10; or those with a high feature value or association score

Regarding claim 4 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2 and 3. Parasrampuria also teaches:
further comprising determining risk scores for the CAs.  (See at least [0050] via: “…Referring to the pseudocode illustrated at Table 2, based on block 1, the scoring engine 120 may take as input an identification of one or more features 206 for analysis and output a list of entities 202 that are associated with the one or more features 206. The one or more features 206 may be inputted by a user as a graph analysis configuration 103 so that the user may obtain an assessment of entities 202 with respect to the one or more features 206. The scoring engine 120 may query the graph database 104 to identify entities 202 in the graph 200 that are associated with the one or more features 206. For example, the scoring engine 120 may query the graph database 104 to identify entities 202 associated with are features 206 such as a sanction tag or crime tag, which may respectively indicate that an entity has been sanctioned or convicted of a crime. The scoring engine 120 may query other types and numbers of features 206 as well…”)

Regarding claim 5 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2, 3 and 4. Parasrampuria is silent the following claim that is taught by Mullaney:
obtaining information contributing to a CA risk score exceeding a predefined threshold; and sending the obtained information to at least one of the SOI or the CAs.  (See at least [column 16, lines 45-51] via: “…FIG. 6 is a flow chart of an embodiment that illustrates how the alerting module 500 manages a single active panel specification. The alerting module 500 is configured to watch for new digital content objects, tracks as-yet not alerted digital content objects matching a panel specification and selectively sends alerts to the user interface to whom the panel relates…”; in addition see at least [column 17, lines 10-29] via: “…At block S103, the alerting module 500 then determines on an ongoing basis, and taking account of a variable being used as the basis for scoring whether to alert the user of the tracked digital content objects 505. … If, for a particular digital content object being tracked, the current score of the variable is greater than a threshold determined by the system for the panel as described below with respect to FIG. 7, then the user is alerted to that digital content object. At the same time, the alerted digital content object is identified as having been alerted to the user, so that the user is not again alerted about the same digital content object…”) The Examiner interprets “user” in Mullaney corresponding to either/or SOI or CA’s in the invention.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Mullaney because it complements Parasrampuria’s method of scoring entities and networks in a knowledge graph with a technology that makes possible alerting users of digital content that is of interest to them, once the score as determined by  Parasrampuria reaches a level above a certain threshold as taught by Mullaney. In this way users can be selectively alerted based on Mullaney when the subject of interest is identified and scored as taught by Parasrampuria to be above a threshold value as determined by Mullaney’s method.

Regarding claim 14 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1 and 2. Parasrampuria also teaches:
further comprising assigning a weighting between the SOI and the CCAs, and between the CCAs. (See at least [0005] via: “…To determine a centrality metric, the system may determine and apply a weight to each of the closeness centrality, the degree centrality, and the betweenness centrality. The system may also apply weights to types of relationships so that different types of relationships may be weighted differently. As such, the system may not only take into account the level of influence an entity has in a network, but also a distance and nature of relationship of the entity to another entity in the network…”; in addition see at least [0034] via: “…the computer system 110 may assign each feature 206 with a feature weight that indicates a level of importance or severity of the feature. For example, a money laundering feature may be more severe than a tax evasion feature. As such, a feature 206 related to money laundering may be assigned with a higher feature weight than another feature 206 related to tax evasion. The feature weights may be predefined and/or configurable by a user to calibrate and customize graph analysis…”;  in addition see at least [0045] via: “…the scoring engine 120 may generate the centrality metric of an entity 202 by aggregating the closeness, degree, and betweenness metrics of the entity. In some of these examples, the scoring engine 120 may determine a metric weight for each of the closeness, degree, and betweenness metrics for aggregation. For example, the scoring engine 120 may conduct Principle Component Analysis (“PCA”) on the closeness, degree, and betweenness metrics to determine a metric weight for each of these metrics. PCA analysis may be used to assign and calculate the corresponding weights for each of the centrality measures used. The weights may be used to normalize the weighted centrality measures into one final centrality value for each entity. For example, when the scoring engine 120 determines the metric weights, the scoring engine may apply each metric weight to a respective one of the closeness, degree, and betweenness metrics to determine a weighted closeness metric, a weighted degree metric, and a weighted betweenness metric….”; in addition see at least [Table 2]…”)

Regarding claim 15 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claim 1. Parasrampuria also teaches:
wherein the element of information is an unstructured element of information. (See at least [0024] via: “…A data source 101 may be in an internal data source or a third-party data source. The data source 101 may provide information indicating features of various entities. For example, the data source 101 may include a database or service that includes law enforcement data (such as financial and non-financial crime data), sanctions lists, regulatory data, media data, watchlists, and/or other data that identify features of entities, such as crimes committed by the entities, sanctions imposed on the entities, regulatory enforcement on the entities, media related to the entities, or watchlists on which the entities have been placed. The data source 101 may therefore associate features with entities that are known to have committed the foregoing or other features or are otherwise known to be associated with such features.…”; in addition see at least [0025] via: “…In some instances, each data source 101 may be assigned with a data source weight that is applied to the information contained therein. For example, an external data source may be determined to be less reliable than an internal data source. The data source weight may be predefined and/or configurable by a user via input as a graph analysis configuration 103 …”; in addition see at least [0026] via: “…The computer system 110 may ingest the data from data sources 101A through one or more data adapters 102 (illustrated as data adapters 102A-N). In some examples, each data adapter 102 may ingest data from a respective data source 101. The ingested data may be stored in a graph database 104. The graph database 104 may store a graph (such as graph 200 illustrated in FIG. 2A) of entities and/or the one or more features of the entities based on the ingested data. The graph database 104 function as a data lake that stores triples. The graph database 104 may store and provide data storage capacities at scale larger than the data mart(s) 106. However, the data mart 106 may provide more efficient analysis of smaller sets of data. As such, the computer system 110 may use the data mart 106 to store subgraphs extracted from the graph database 104, as described herein. Doing so may leverage the capabilities of the subgraph 106 for processing efficiency while leveraging the graph database 104 for storage capabilities. The data mart 106 may include a NEO4J database, an ALLEGROGRAPH database, other types of graph databases, and/or libraries or frameworks that emulate graph databases…”) Examiner notes that unstructured documents correspond to documents that can be free-form and don't have a set structure but are still able to be scanned, captured, and imported, examples if which include contracts, letters, and articles.

Claims 6-8 are rejected under 35 U.S.C. 103 as being un-patentable by Parasrampuria in view of Mullaney, in further view of Bottaro et.al. (US 2021/0097178 A1) hereinafter “Bottaro”.

 Regarding claim 6 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2 and 3. Parasrampuria is silent the following claim that is taught by Bottaro: 
applying a filtering to the CAs so that only negatively associated CAs remain. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria to incorporate the teachings of Bottaro because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Parasrampuria teaching regarding the ability to assess and analyze network effects of entities in a network modeled in a knowledge graph that entails entity and network scoring to quantify a network effect of an entity of interest whereby the entity of interest may be associated with a feature of interest, such as being known to have committed or be associated with a risk behavior and where the network effect may refer to a quantified level of influence exerted by the entity on a network of entities that have a direct and/or indirect relationship to the entity, which may result in identifying other entities that may be associated with the entity of interest could be modified to include Bottaro’s teaching regarding a technology includes identifying a content item of a first digital data source as a candidate for linking with a target entity of a second digital data source by matching a candidate entity mentioned in the content item to the target entity in accordance with semantic similarity data computed between the candidate entity and the target entity,  accomplished by inputting at least one feature of the content item and at least one feature of the target entity to a set of digital models that analyze the at least one feature of the content item and the at least one feature of the target entity and determine and output qualitative data, and based on the qualitative data, determining link risk data used to determining whether to generate a link between the content item and the target entity. Bottaro complements Parasrampuria’s method of analyzing network effects of entities in a network modeled in a knowledge graph that entails entity and network scoring by applying a supervised learning process that includes the use of natural language of filtering out content in text that evidences a strong negative opinion and or is related to certain sensitive topics with the added feature of risk tuning the content by applying a threshold, such that the entities used in the knowledge graph in of Parasrampuria’s method can be fine tune selected to analyze close relationships of entities depending on the interest of the user.

Regarding claim 7 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2, 3 and Parasrampuria, Mullaney and Bottaro teach the invention as claimed and detailed with respect to claims 6. Parasrampuria is silent the following claim that is taught by Bottaro: 
wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 

Regarding claim 8 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2, 3 and Parasrampuria, Mullaney and Bottaro teach the invention as claimed and detailed with respect to claims 6. Parasrampuria is silent the following claim that is taught by Bottaro:
wherein applying the filtering is performed by: 
determining phrases of the elements of information as having a positive semantic meaning or interpreting entities as bad performers.  (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 

Claims 9-11 are rejected under 35 U.S.C. 103 as being un-patentable by Parasrampuria, in view of Mullaney, in view of Bottaro and in further view of Lipka et.al. (US 20220253477 A1) hereinafter “Lipka”.

Regarding claim 9 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2, 3 and Parasrampuria Mullaney and Bottaro teach the invention as claimed and detailed with respect to claim 6. Parasrampuria is silent the following claim that is taught by Lipka:
obtaining additional elements of information related to the remaining CAs; (See at least [0070] via: “… A user interface 500 is configured to receive a search query and display search results corresponding to the neighboring entity…”; in addition see at least [0087] via: “…generating one or more updated search queries based on the neighboring entity, where search results are retrieved based on the updated search query…”) 
further analyzing the additional elements of information; and (See at least [0070] via: “…A query processing component 505 is configured to identify the query mention from a search query. An entity linking component 510 is configured to identify entities in a knowledge graph for a query mention…”; in addition see at least [0087] via: “… there may be multiple possible new queries, each of which can be issued and the results either merged together or displayed separately to the user. Some examples of the method described above further include ranking the search results based on relevance to the neighboring entity. Some examples of the method described above further include organizing the search results into categories based on relevance to a plurality of neighboring entities in the updated knowledge graph…”) 
updating the knowledge graph based on the further analysis. (See at least [0070] via: “…A knowledge graph component 520 is configured to update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities…”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria to incorporate the teachings of Lipka because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Parasrampuria  that teaches ranking of documents based on subject of interest and category of interest and of scoring entities and networks in a knowledge graph so that relationships between the subject of interest and category of interest in  documents may be identified and scored could be modified to include Lipka’s teaching regarding  systems and methods for information retrieval, whereby a retrieval network that leverages external knowledge provides reformulated search query suggestions, enabling more efficient network searching and information retrieval. For example, a search query from a user (e.g., a query mention of a knowledge graph entity that is included in a search query from a user) may be added to a knowledge graph as a surrogate entity via entity linking. Embedding techniques are then invoked on the updated knowledge graph (e.g., the knowledge graph that includes additional edges between surrogate entities and other entities of the original knowledge graph), and entities neighboring the surrogate entity are retrieved based on the embedding (e.g., based on a computed distance between the surrogate entity and candidate entities in the embedding space). Lipka complements Parasrampuria’s method of scoring entities and networks in a knowledge graph by generating one or more updated search queries based on the neighboring entity, where search results are retrieved based on the updated search query in order to update the knowledge graph of Parasrampuria with added relevant information and in so doing further fine tune the selection of entities to be analyzed and selected based on the subject of interest and category of interest of the user. 
 
Regarding claim 10 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2, 3, Parasrampuria Mullaney and Bottaro teach the invention as claimed and detailed with respect to claim 6; and Parasrampuria Mullaney, Bottaro and Lipka teach the invention as claimed and detailed with respect to claim 9. Parasrampuria is silent the following claim that is taught by Bottaro:
performing a further search to obtain the additional elements of information. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 

Regarding claim 11 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1, 2, 3, Parasrampuria, Mullaney and Bottaro teach the invention as claimed and detailed with respect to claim 6, and Parasrampuria Mullaney, Bottaro and Lipka teach the invention as claimed and detailed with respect to claim 9.  Parasrampuria is silent the following claim that is taught by Lipka:
wherein the updating of the knowledge graph comprises adjusting associations related to the CAs. (See at least [0070] via: “…A query processing component 505 is configured to identify the query mention from a search query. An entity linking component 510 is configured to identify entities in a knowledge graph for a query mention. A knowledge graph component 520 is configured to update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities…”); in addition see at least [0087] via: “… there may be multiple possible new queries, each of which can be issued and the results either merged together or displayed separately to the user. Some examples of the method described above further include ranking the search results based on relevance to the neighboring entity. Some examples of the method described above further include organizing the search results into categories based on relevance to a plurality of neighboring entities in the updated knowledge graph…”) 

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being un-patentable by Parasrampuria, in view of Mullaney, and in further view of Lecue et.al. (US 10339420 B1) hereinafter “Lecue”.

Regarding claim 12 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1 and 2. Parasrampuria is silent the following claim that is taught by Lecue:
wherein a text analyzer parses the element of information by: 
replacing pronouns with entity names; and  (See at least [column 10, lines 14-20] via: “… if the data stream is a text stream, the data stream analyzer may replace pronouns referring to an entity in the text stream with a name of the entity determined from another data stream. In some implementations, the reconstructed data stream can be stored in place of the original data stream and/or in association with the original data stream…”)
labelling entities in the element of information. (See at least [column 4, 29-33] via: “….As such, the data stream analyzer, using information from other data streams, can properly identify an entity within one data stream and/or correspondingly classify the one data stream as including that entity… “) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria to incorporate the teachings of Lecue because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Parasrampuria’s teaching related to ranking of documents based on subject of interest and category of interest and of scoring entities and networks in a knowledge graph so that relationships between the subject of interest and category of interest in  documents may be identified and scored, could be modified to include Lecue’s teaching regarding  receiving a first data stream and a second data stream; determining that a plurality of entities are present in the image data of the first data stream; analyzing the first data stream to determine that an entity, of the plurality of entities, is unrecognizable in the image data of the first data stream; obtaining, by the device, a common knowledge graph associated with the first data stream and the second data stream, wherein the common knowledge graph includes information regarding the plurality of entities; annotating the common knowledge graph with first corresponding recognizable characteristics of the plurality of entities in the first data stream to generate a first annotated knowledge graph; annotating the common knowledge graph with second corresponding recognizable characteristics of the plurality of entities in the second data stream to generate a second annotated knowledge graph; determining whether the entity is recognizable based on the first annotated knowledge graph and the second annotated knowledge graph; and/or performing an action associated with the first data stream based on whether the entity is recognizable in order to complement Parasrampuria’s contextual ranking of documents based on subject of interest and category of interest which in combination with Lecue’s method of entity recognition using multiple data streams to supplement missing information associated with an entity, may replace pronouns referring to an entity in the text stream with a name of the entity determined from another data stream, and in so doing may properly identify and classify an entity by their names and help the user with precise information as to who the entity is. 

Regarding claim 13 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claims 1 and 2 and Parasrampuria, Mullaney and Lecue teach the invention as claimed and detailed with respect to claim 12. Parasrampuria teaches:
the method further comprises using a list of the extracted entities as the CCAs. (See at least [0050] via: “….Referring to the pseudocode illustrated at Table 2, based on block 1, the scoring engine 120 may take as input an identification of one or more features 206 for analysis and output a list of entities 202 that are associated with the one or more features 206. The one or more features 206 may be inputted by a user as a graph analysis configuration 103 so that the user may obtain an assessment of entities 202 with respect to the one or more features 206. The scoring engine 120 may query the graph database 104 to identify entities 202 in the graph 200 that are associated with the one or more features 206. For example, the scoring engine 120 may query the graph database 104 to identify entities 202 associated with are features 206 such as a sanction tag or crime tag, which may respectively indicate that an entity has been sanctioned or convicted of a crime. The scoring engine 120 may query other types and numbers of features 206 as well ….”)

Parasrampuria is silent the following limitations that is taught by Lecue:

wherein the labelling of the entities comprises adding labels that include "organization" and "person"; and . (See at least [column 5, 12-20] via: “….The common knowledge graph may be a general and/or reference knowledge graph that includes non-specific information about entities or characteristics of entities that may be identifiable within the data streams. For example, the common knowledge graph may indicate that certain entities (e.g., a person, an object, an animal, a location, an organization, and/or the like) may be referenced within the data stream…”)

Regarding claim 16 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claim 1. Parasrampuria is silent the following claim that is taught by Lecue:
wherein the identifying of the related entity comprises replacing pronouns with names in the element of information. (See at least [column 4, 29-33] via: “….As such, the data stream analyzer, using information from other data streams, can properly identify an entity within one data stream and/or correspondingly classify the one data stream as including that entity… “; in addition see at least [column 10, lines 14-20] via: “… if the data stream is a text stream, the data stream analyzer may replace pronouns referring to an entity in the text stream with a name of the entity determined from another data stream. In some implementations, the reconstructed data stream can be stored in place of the original data stream and/or in association with the original data stream…”)

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable by Parasrampuria, in view of Mullaney, in view of Bottaro, in view of Lipka and in further view of Lecue.

Regarding claim 18 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claim 17. Parasrampuria teaches:
wherein the related entity comprises a plurality of related entities that are candidate close associates (CCAs).  (See at least [0017] via: “…FIG. 8 illustrates a schematic diagram of features of interest and corresponding quantitative feature values of an entity, according to an example…”; in addition see at least [0073] via: “… At 512, the method may include generating a respective quantitative feature value for each neighbor based on the determined network effect and the quantitative feature value. In some examples, the method 500 may include generating, for each neighbor, a plurality of respective quantitative feature values for different types of features. For example, as illustrated in FIGS. 8-10, the method 500 may assess different features of interest and determine respective quantitative feature values for each neighbor entity. Referring to FIGS. 5 and 8, the method 500 may assess one or more features of interest: “Crime: Financial”, “Crime: Organized”, “Crime: Other”, “Corporate Violation”, “Terrorism,” and “Sanctions” and respective quantitative feature values 0%, 0%, 100%, 100%, 0%, and 100% (803) (hereinafter feature metrics 803) for an entity 801….”) The Examiner interprets “feature of interest” in Parasrampuria to SOI in the invention and “entities” in Parasrampuria to entities, “category of interest CCA” and or “close associates CA” in the invention depending on how close are “entities” to the “feature of interest” in Parasrampuria.
determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria. (See at least [0077] via: “…as illustrated in FIG. 10, features of interest “Terrorism”, “Organized crime”, “Money Laundering”, “Fraud”, “Bribery” or other features of interest may be assessed. The method 500 may include determining a quantitative feature value for an entity based on the network effect of another entity that is known to have committed or is associated with these features. In some examples, the aggregated feature value score may be based on a sum or other aggregate of the quantitative feature values. The aggregated feature value score may be weighted according to an importance of each feature. These feature weights may be predefined using default values and/or may be configured by a user by inputting the weights as part of the graph analysis configuration 103. In some examples, each feature may be associated with a threshold configuration (respectively illustrated as 0.8, 0.4, 0.23, 1, and 0.02). These thresholds may map to a qualitative assessment “Strong”, “Neutral” or “Weak.” Alternatively, or additionally, other qualitative values may be used, such as “High” and “Low” as well. As illustrated, the further away a given entity (illustrated as a grey node) is to an entity of interest (illustrated as a black node), the lower the association score will likely be. Likewise, if there is no entity of interest for a given feature, then the association score of the given entity will likely be lower.”; in addition see at least [0059] via: “…A high quantitative feature value may be assigned when an entity is in close proximity to a single or multiple known risky entities and when the entity also has high influence within the network. It can be said to have high influence either because it is a hyper-connected entity, where (1) it has many connections to other entities in the network, (2) it is the closest access point to reach other entities, and/or (3) acts as a bridge/link between entities or sub-networks..”; in addition see at least [0053, 0054, 0055, 0056] via: “… For a given entity in a network, the association score (A) may be determined based on equation 1, which is also described with reference to FIGS. 3A-C…”) The Examiner notes that CAs are those corresponding to a higher weight; those above a given threshold level; those illustrated as a white node to the exclusion of grey nodes in figure 10; or those with a high feature value or association score
further comprising determining risk scores for the CAs.  (See at least [0050] via: “…Referring to the pseudocode illustrated at Table 2, based on block 1, the scoring engine 120 may take as input an identification of one or more features 206 for analysis and output a list of entities 202 that are associated with the one or more features 206. The one or more features 206 may be inputted by a user as a graph analysis configuration 103 so that the user may obtain an assessment of entities 202 with respect to the one or more features 206. The scoring engine 120 may query the graph database 104 to identify entities 202 in the graph 200 that are associated with the one or more features 206. For example, the scoring engine 120 may query the graph database 104 to identify entities 202 associated with are features 206 such as a sanction tag or crime tag, which may respectively indicate that an entity has been sanctioned or convicted of a crime. The scoring engine 120 may query other types and numbers of features 206 as well…”)

Parasrampuria is silent the following limitations that is taught by Mullaney: 

obtaining information contributing to a CA risk score exceeding a predefined threshold; and sending the obtained information to at least one of the SOI or the CAs.  (See at least [column 16, lines 45-51] via: “…FIG. 6 is a flow chart of an embodiment that illustrates how the alerting module 500 manages a single active panel specification. The alerting module 500 is configured to watch for new digital content objects, tracks as-yet not alerted digital content objects matching a panel specification and selectively sends alerts to the user interface to whom the panel relates…”; in addition see at least [column 17, lines 10-29] via: “…At block S103, the alerting module 500 then determines on an ongoing basis, and taking account of a variable being used as the basis for scoring whether to alert the user of the tracked digital content objects 505. … If, for a particular digital content object being tracked, the current score of the variable is greater than a threshold determined by the system for the panel as described below with respect to FIG. 7, then the user is alerted to that digital content object. At the same time, the alerted digital content object is identified as having been alerted to the user, so that the user is not again alerted about the same digital content object…”) The Examiner interprets “user” in Mullaney corresponding to either/or SOI or CA’s in the invention.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Mullaney because it complements Parasrampuria’s method of scoring entities and networks in a knowledge graph with a technology that makes possible  alerting users of digital content that is of interest to them, once the score as determined by  Parasrampuria reaches a level above a certain threshold as taught by Mullaney. In this way users can be selectively alerted based on Mullaney when the subject of interest is identified and scored as taught by Parasrampuria to be above a threshold value as determined by Mullaney’s method.   

Parasrampuria is silent the following limitations that is taught by Bottaro: 
applying a filtering to the CAs so that only negatively associated CAs remain. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”)
wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Bottaro since it complements Parasrampuria’s method of analyzing network effects of entities in a network modeled in a knowledge graph that entails entity and network scoring by applying a supervised learning process that includes the use of natural language of filtering out content in text that evidences a strong negative opinion and or is related to certain sensitive topics with the added feature of risk tuning the content by applying a threshold, such that the entities used in the knowledge graph in of Parasrampuria’s method can be fine tune selected to analyze close relationships of entities depending on the interest of the user.

Parasrampuria is silent the following limitations that is taught by Lipka: 
obtaining additional elements of information related to the remaining CAs; (See at least [0070] via: “… A user interface 500 is configured to receive a search query and display search results corresponding to the neighboring entity…”; in addition see at least [0087] via: “…generating one or more updated search queries based on the neighboring entity, where search results are retrieved based on the updated search query…”) 
further analyzing the additional elements of information; and (See at least [0070] via: “…A query processing component 505 is configured to identify the query mention from a search query. An entity linking component 510 is configured to identify entities in a knowledge graph for a query mention…”; in addition see at least [0087] via: “… there may be multiple possible new queries, each of which can be issued and the results either merged together or displayed separately to the user. Some examples of the method described above further include ranking the search results based on relevance to the neighboring entity. Some examples of the method described above further include organizing the search results into categories based on relevance to a plurality of neighboring entities in the updated knowledge graph…”) 
updating the knowledge graph based on the further analysis. (See at least [0070] via: “…A knowledge graph component 520 is configured to update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities…”)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Lipka since it complements Parasrampuria’s method of scoring entities and networks in a knowledge graph by generating one or more updated search queries based on the neighboring entity, where search results are retrieved based on the updated search query in order to update the knowledge graph of Parasrampuria with added relevant information and in so doing further fine tune the selection of entities to be analyzed and selected based on the subject of interest and category of interest of the user

Regarding claim 20 Parasrampuria and Mullaney teach the invention as claimed and detailed with respect to claim 19. Parasrampuria teaches:
wherein the related entity comprises a plurality of related entities that are candidate close associates (CCAs).  (See at least [0017] via: “…FIG. 8 illustrates a schematic diagram of features of interest and corresponding quantitative feature values of an entity, according to an example…”; in addition see at least [0073] via: “… At 512, the method may include generating a respective quantitative feature value for each neighbor based on the determined network effect and the quantitative feature value. In some examples, the method 500 may include generating, for each neighbor, a plurality of respective quantitative feature values for different types of features. For example, as illustrated in FIGS. 8-10, the method 500 may assess different features of interest and determine respective quantitative feature values for each neighbor entity. Referring to FIGS. 5 and 8, the method 500 may assess one or more features of interest: “Crime: Financial”, “Crime: Organized”, “Crime: Other”, “Corporate Violation”, “Terrorism,” and “Sanctions” and respective quantitative feature values 0%, 0%, 100%, 100%, 0%, and 100% (803) (hereinafter feature metrics 803) for an entity 801….”) The Examiner interprets “feature of interest” in Parasrampuria to SOI in the invention and “entities” in Parasrampuria to entities, “category of interest CCA” and or “close associates CA” in the invention depending on how close are “entities” to the “feature of interest” in Parasrampuria. 
determining close associates (CAs) from the CCAs using a CA determiner that utilizes a predefined set of rules or criteria. (See at least [0077] via: “…as illustrated in FIG. 10, features of interest “Terrorism”, “Organized crime”, “Money Laundering”, “Fraud”, “Bribery” or other features of interest may be assessed. The method 500 may include determining a quantitative feature value for an entity based on the network effect of another entity that is known to have committed or is associated with these features. In some examples, the aggregated feature value score may be based on a sum or other aggregate of the quantitative feature values. The aggregated feature value score may be weighted according to an importance of each feature. These feature weights may be predefined using default values and/or may be configured by a user by inputting the weights as part of the graph analysis configuration 103. In some examples, each feature may be associated with a threshold configuration (respectively illustrated as 0.8, 0.4, 0.23, 1, and 0.02). These thresholds may map to a qualitative assessment “Strong”, “Neutral” or “Weak.” Alternatively, or additionally, other qualitative values may be used, such as “High” and “Low” as well. As illustrated, the further away a given entity (illustrated as a grey node) is to an entity of interest (illustrated as a black node), the lower the association score will likely be. Likewise, if there is no entity of interest for a given feature, then the association score of the given entity will likely be lower.”; in addition see at least [0059] via: “…A high quantitative feature value may be assigned when an entity is in close proximity to a single or multiple known risky entities and when the entity also has high influence within the network. It can be said to have high influence either because it is a hyper-connected entity, where (1) it has many connections to other entities in the network, (2) it is the closest access point to reach other entities, and/or (3) acts as a bridge/link between entities or sub-networks..”; in addition see at least [0053, 0054, 0055, 0056] via: “… For a given entity in a network, the association score (A) may be determined based on equation 1, which is also described with reference to FIGS. 3A-C…”) The Examiner notes that CAs are those corresponding to a higher weight; those above a given threshold level; those illustrated as a white node to the exclusion of grey nodes in figure 10; or those with a high feature value or association score
further comprising determining risk scores for the CAs.  (See at least [0050] via: “…Referring to the pseudocode illustrated at Table 2, based on block 1, the scoring engine 120 may take as input an identification of one or more features 206 for analysis and output a list of entities 202 that are associated with the one or more features 206. The one or more features 206 may be inputted by a user as a graph analysis configuration 103 so that the user may obtain an assessment of entities 202 with respect to the one or more features 206. The scoring engine 120 may query the graph database 104 to identify entities 202 in the graph 200 that are associated with the one or more features 206. For example, the scoring engine 120 may query the graph database 104 to identify entities 202 associated with are features 206 such as a sanction tag or crime tag, which may respectively indicate that an entity has been sanctioned or convicted of a crime. The scoring engine 120 may query other types and numbers of features 206 as well…”)
the method further comprises using a list of the extracted entities as the CCAs. (See at least [0050] via: “….Referring to the pseudocode illustrated at Table 2, based on block 1, the scoring engine 120 may take as input an identification of one or more features 206 for analysis and output a list of entities 202 that are associated with the one or more features 206. The one or more features 206 may be inputted by a user as a graph analysis configuration 103 so that the user may obtain an assessment of entities 202 with respect to the one or more features 206. The scoring engine 120 may query the graph database 104 to identify entities 202 in the graph 200 that are associated with the one or more features 206. For example, the scoring engine 120 may query the graph database 104 to identify entities 202 associated with are features 206 such as a sanction tag or crime tag, which may respectively indicate that an entity has been sanctioned or convicted of a crime. The scoring engine 120 may query other types and numbers of features 206 as well ….”)
further comprising assigning a weighting between the SOI and the CCAs, and between the CCAs. (See at least [0005] via: “…To determine a centrality metric, the system may determine and apply a weight to each of the closeness centrality, the degree centrality, and the betweenness centrality. The system may also apply weights to types of relationships so that different types of relationships may be weighted differently. As such, the system may not only take into account the level of influence an entity has in a network, but also a distance and nature of relationship of the entity to another entity in the network…”; in addition see at least [0034] via: “…the computer system 110 may assign each feature 206 with a feature weight that indicates a level of importance or severity of the feature. For example, a money laundering feature may be more severe than a tax evasion feature. As such, a feature 206 related to money laundering may be assigned with a higher feature weight than another feature 206 related to tax evasion. The feature weights may be predefined and/or configurable by a user to calibrate and customize graph analysis…”;  in addition see at least [0045] via: “…the scoring engine 120 may generate the centrality metric of an entity 202 by aggregating the closeness, degree, and betweenness metrics of the entity. In some of these examples, the scoring engine 120 may determine a metric weight for each of the closeness, degree, and betweenness metrics for aggregation. For example, the scoring engine 120 may conduct Principle Component Analysis (“PCA”) on the closeness, degree, and betweenness metrics to determine a metric weight for each of these metrics. PCA analysis may be used to assign and calculate the corresponding weights for each of the centrality measures used. The weights may be used to normalize the weighted centrality measures into one final centrality value for each entity. For example, when the scoring engine 120 determines the metric weights, the scoring engine may apply each metric weight to a respective one of the closeness, degree, and betweenness metrics to determine a weighted closeness metric, a weighted degree metric, and a weighted betweenness metric….”; in addition see at least [Table 2]…”)
wherein the element of information is an unstructured element of information. (See at least [0024] via: “…A data source 101 may be in an internal data source or a third-party data source. The data source 101 may provide information indicating features of various entities. For example, the data source 101 may include a database or service that includes law enforcement data (such as financial and non-financial crime data), sanctions lists, regulatory data, media data, watchlists, and/or other data that identify features of entities, such as crimes committed by the entities, sanctions imposed on the entities, regulatory enforcement on the entities, media related to the entities, or watchlists on which the entities have been placed. The data source 101 may therefore associate features with entities that are known to have committed the foregoing or other features or are otherwise known to be associated with such features.…”; in addition see at least [0025] via: “…In some instances, each data source 101 may be assigned with a data source weight that is applied to the information contained therein. For example, an external data source may be determined to be less reliable than an internal data source. The data source weight may be predefined and/or configurable by a user via input as a graph analysis configuration 103 …”; in addition see at least [0026] via: “…The computer system 110 may ingest the data from data sources 101A through one or more data adapters 102 (illustrated as data adapters 102A-N). In some examples, each data adapter 102 may ingest data from a respective data source 101. The ingested data may be stored in a graph database 104. The graph database 104 may store a graph (such as graph 200 illustrated in FIG. 2A) of entities and/or the one or more features of the entities based on the ingested data. The graph database 104 function as a data lake that stores triples. The graph database 104 may store and provide data storage capacities at scale larger than the data mart(s) 106. However, the data mart 106 may provide more efficient analysis of smaller sets of data. As such, the computer system 110 may use the data mart 106 to store subgraphs extracted from the graph database 104, as described herein. Doing so may leverage the capabilities of the subgraph 106 for processing efficiency while leveraging the graph database 104 for storage capabilities. The data mart 106 may include a NEO4J database, an ALLEGROGRAPH database, other types of graph databases, and/or libraries or frameworks that emulate graph databases…”) Examiner notes that unstructured documents correspond to documents that can be free-form and don't have a set structure but are still able to be scanned, captured, and imported, examples if which include contracts, letters, and articles.

Parasrampuria is silent the following limitations that is taught by Mullaney
obtaining information contributing to a CA risk score exceeding a predefined threshold; and sending the obtained information to at least one of the SOI or the CAs.  (See at least [column 16, lines 45-51] via: “…FIG. 6 is a flow chart of an embodiment that illustrates how the alerting module 500 manages a single active panel specification. The alerting module 500 is configured to watch for new digital content objects, tracks as-yet not alerted digital content objects matching a panel specification and selectively sends alerts to the user interface to whom the panel relates…”; in addition see at least [column 17, lines 10-29] via: “…At block S103, the alerting module 500 then determines on an ongoing basis, and taking account of a variable being used as the basis for scoring whether to alert the user of the tracked digital content objects 505. … If, for a particular digital content object being tracked, the current score of the variable is greater than a threshold determined by the system for the panel as described below with respect to FIG. 7, then the user is alerted to that digital content object. At the same time, the alerted digital content object is identified as having been alerted to the user, so that the user is not again alerted about the same digital content object…”) The Examiner interprets “user” in Mullaney corresponding to either/or SOI or CA’s in the invention.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Mullaney because it complements Parasrampuria’s method of scoring entities and networks in a knowledge graph with a technology that makes possible  alerting users of digital content that is of interest to them, once the score as determined by  Parasrampuria reaches a level above a certain threshold as taught by Mullaney. In this way users can be selectively alerted based on Mullaney when the subject of interest is identified and scored as taught by Parasrampuria to be above a threshold value as determined by Mullaney’s method.   

Parasrampuria is silent the following limitations that is taught by Bottaro
wherein applying the filtering is performed by determining phrases of the elements of information as having a negative semantic meaning. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 
performing a further search to obtain the additional elements of information. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Bottaro since it complements Parasrampuria’s method of analyzing network effects of entities in a network modeled in a knowledge graph that entails entity and network scoring by applying a supervised learning process that includes the use of natural language of filtering out content in text that evidences a strong negative opinion and or is related to certain sensitive topics with the added feature of risk tuning the content by applying a threshold, such that the entities used in the knowledge graph in of Parasrampuria’s method can be fine tune selected to analyze close relationships of entities depending on the interest of the user.

Parasrampuria is silent the following limitations that is taught by Lipka
obtaining additional elements of information related to the remaining CAs; (See at least [0070] via: “… A user interface 500 is configured to receive a search query and display search results corresponding to the neighboring entity…”; in addition see at least [0087] via: “…generating one or more updated search queries based on the neighboring entity, where search results are retrieved based on the updated search query…”) 
further analyzing the additional elements of information; and (See at least [0070] via: “…A query processing component 505 is configured to identify the query mention from a search query. An entity linking component 510 is configured to identify entities in a knowledge graph for a query mention…”; in addition see at least [0087] via: “… there may be multiple possible new queries, each of which can be issued and the results either merged together or displayed separately to the user. Some examples of the method described above further include ranking the search results based on relevance to the neighboring entity. Some examples of the method described above further include organizing the search results into categories based on relevance to a plurality of neighboring entities in the updated knowledge graph…”) 
updating the knowledge graph based on the further analysis. (See at least [0070] via: “…A knowledge graph component 520 is configured to update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities…”)  
performing a further search to obtain the additional elements of information. (See at least [0081] via: “…the sentiment analysis system 418 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired sentiment categories. For example, a particular implementation of system 100 may have a preference to filter out content items that evidence a strong negative opinion. In this case, the topic analysis classifier(s) would be trained to recognize content items that contain keywords or phrases that evidence a strong negative opinion, such as “hate.” Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that have a strong opinion, the output of sentiment analysis system 418 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with strong opinions either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200.…”; in addition see at least [0082] via: “…topic analysis system 420 includes one or more classifiers that have been trained by applying a supervised learning process to positive and negative examples of natural language text that evidence each of the desired topics and outputs topic identifiers and/or risk scores for each content item. For example, a particular implementation of system 100 may have a preference to filter out content items that relate to certain sensitive topics, such as personal medical issues or politics. In this case, the topic analysis classifier(s) can be trained to recognize content items that are associated with the identified sensitive topics. Thus, in implementations of system 100 in which there is a preference not to link target entities with corresponding entity mentions in content items that relate to highly sensitive topics, the output of topic analysis system 420 can be weighted highly via content risk tuning component 422, or a corresponding threshold can be adjusted by content risk tuning component 422, in order to filter out content items associated with sensitive topics, either prior to or after entity matching by disambiguation component 242 or prior to or after entity linking by entity linking component 200…”) 
wherein the updating of the knowledge graph comprises adjusting associations related to the CAs. (See at least [0070] via: “…A query processing component 505 is configured to identify the query mention from a search query. An entity linking component 510 is configured to identify entities in a knowledge graph for a query mention. A knowledge graph component 520 is configured to update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities…”); in addition see at least [0087] via: “… there may be multiple possible new queries, each of which can be issued and the results either merged together or displayed separately to the user. Some examples of the method described above further include ranking the search results based on relevance to the neighboring entity. Some examples of the method described above further include organizing the search results into categories based on relevance to a plurality of neighboring entities in the updated knowledge graph…”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Lipka since it complements Parasrampuria’s method of scoring entities and networks in a knowledge graph by generating one or more updated search queries based on the neighboring entity, where search results are retrieved based on the updated search query in order to update the knowledge graph of Parasrampuria with added relevant information and in so doing further fine tune the selection of entities to be analyzed and selected based on the subject of interest and category of interest of the user

Parasrampuria is silent the following limitations that is taught by Lecue:
wherein a text analyzer parses the element of information by: 
replacing pronouns with entity names; and  (See at least [column 10, lines 14-20] via: “… if the data stream is a text stream, the data stream analyzer may replace pronouns referring to an entity in the text stream with a name of the entity determined from another data stream. In some implementations, the reconstructed data stream can be stored in place of the original data stream and/or in association with the original data stream…”)
labelling entities in the element of information. (See at least [column 4, 29-33] via: “….As such, the data stream analyzer, using information from other data streams, can properly identify an entity within one data stream and/or correspondingly classify the one data stream as including that entity… “) 
wherein the labelling of the entities comprises adding labels that include "organization" and "person"; and . (See at least [column 5, 12-20] via: “….The common knowledge graph may be a general and/or reference knowledge graph that includes non-specific information about entities or characteristics of entities that may be identifiable within the data streams. For example, the common knowledge graph may indicate that certain entities (e.g., a person, an object, an animal, a location, an organization, and/or the like) may be referenced within the data stream…”)
wherein the identifying of the related entity comprises replacing pronouns with names in the element of information. (See at least [column 4, 29-33] via: “….As such, the data stream analyzer, using information from other data streams, can properly identify an entity within one data stream and/or correspondingly classify the one data stream as including that entity… “; in addition see at least [column 10, lines 14-20] via: “… if the data stream is a text stream, the data stream analyzer may replace pronouns referring to an entity in the text stream with a name of the entity determined from another data stream. In some implementations, the reconstructed data stream can be stored in place of the original data stream and/or in association with the original data stream…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parasrampuria with Lucue to complement Parasrampuria’s contextual ranking of documents based on subject of interest and category of interest which in combination with Lecue’s method of entity recognition using multiple data streams to supplement missing information associated with an entity, may replace pronouns referring to an entity in the text stream with a name of the entity determined from another data stream, and in so doing may properly identify and classify an entity by their names and help the user with precise information as to who the entity is.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697